Judgment, Supreme Court, New York County (Alfred Donati, J.), rendered May 25, 1995, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree, and sentencing him to a term of 4 years to life, unanimously affirmed.
Defendant’s motion to withdraw his guilty plea was properly denied. The allocution minutes demonstrate that defendant’s plea was entered knowingly, voluntarily, and intelligently, and that he understood the crime to which he was pleading guilty. Since defendant’s motion to withdraw the plea was made on different grounds from those advanced on appeal, defendant has not preserved his present claim that his factual recitations negated an element of the crime, and we see no reason to invoke the limited exception to the preservation requirement set forth in People v Lopez (71 NY2d 662). Defendant’s factual recitations, read as a whole and in context of the case (see, People v McGowen, 42 NY2d 905), do not cast significant doubt on his guilt (see, People v Toxey, 86 NY2d 725, 726). Moreover, reduction of defendant’s conviction to a lesser included offense, which is the only relief requested on appeal, would not be a lawful remedy (People v Vaughn, 119 AD2d 779, lv denied 68 NY2d 760). Defendant’s remaining contentions are without merit. Concur—Milonas, J. P., Rubin, Tom, Andrias and Colabella, JJ.